UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: July 31, 2015 Date of reporting period: January 31, 2015 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT January 31, 2015 O’Shaughnessy All Cap Core Fund Class A Shares – OFAAX Class C Shares – OFACX Class I Shares – OFAIX O’Shaughnessy Enhanced Dividend Fund Class I Shares – OFDIX O’Shaughnessy Small/Mid Cap Growth Fund Class I Shares – OFMIX O’Shaughnessy Mutual Funds O’Shaughnessy All Cap Core Fund (“All Cap Core Fund”) Equity markets had mixed performance for the six month period ended January 31, 2015.During this period, volatility increased due in part to large declines for energy stocks in the fourth quarter of 2014.The Class A shares of the All Cap Core Fund underperformed the Fund’s benchmarks, returning 3.98% (without the effect of sales charges) while the Russell 3000® Index returned 4.38% and the S&P 500® Index returned 4.37% during the six months ended January 31, 2015. During the period, positions in the Materials and Consumer Staples sectors hurt returns.Specifically, holdings in Sanderson Farms, Inc., LyondellBassell Industries N.V., and The Dow Chemical Company hurt returns.Performance was helped, however, by stock selections within the Energy and Industrials sectors, including Marathon Petroleum Corporation, which did well during the period. Based on our key factors of high yield, attractive valuation, and high momentum, the All Cap Core Fund was helped by stock selection in the Financials, Industrials, and Energy sectors.The Fund was hurt by stock selection in the Materials, Consumer Staples, and Health Care sectors. Based on our historical research, the factors that we emphasize in the All Cap Core Fund should outperform over longer holding periods as they did during the six months ended January 31, 2015 but have shorter periods of time when they do not work.We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields, valuations and momentum to outperform in the years to come. O’Shaughnessy Enhanced Dividend Fund (“Enhanced Dividend Fund”) Equity markets had mixed performance for the six month period ended January 31, 2015.During this period, volatility increased due in part to large declines for energy stocks in the fourth quarter of 2014.The Class I shares of the Enhanced Dividend Fund underperformed the Russell 1000® Value Index and the MSCI All Country World Index.The Fund returned -16.07% while the Russell 1000® Value Index returned 2.33% and the MSCI All Country World Index returned -2.25% during the six months ended January 31, 2015. During the period, the primary detractor from returns was an overweight to Energy stocks.Specifically, holdings in Canadian Oil Sands Limited, Ecopetrol S.A., Eni S.p.A., and Transocean Ltd. had weak returns.In general, stocks with higher dividend yields around the world suffered during the period, so stock selection was weak across most sectors. Selecting securities based on high yield led to a very substantial overweight in the Telecommunications sector, with an average weight of 37.92% versus an average benchmark weight of just 3.86%.We were also overweight the Energy sector with an average weight of 28.8% versus an average benchmark weight of 8.82%.We believe these sectors will continue to be crucial drivers of performance because of the outstanding dividend yields and attractive valuations which have been available in these sectors.We are also seeing other opportunities in sectors such as financials and materials. Based on our historical research back to 1926, large cap, market-leading stocks with high dividend yields have been very strong performers relative to the overall market in the long run.We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields to outperform in the years to come. O’Shaughnessy Small/Mid Cap Growth Fund (“Small/Mid Cap Growth Fund”) Equity markets had mixed performance for the six month period ended January 31, 2015.During this period, volatility increased due in part to large declines for energy stocks in the fourth quarter of 2014.The Class I shares of the Small/Mid Cap Growth Fund underperformed the Fund’s benchmark, returning 0.91% while the Russell 2500TM Growth Index returned 6.75% during the six months ended January 31, 2015. During the period, stocks in the Energy and Health Care sectors were the largest detractors from performance, including Targa Resources Corp., RPC Inc., and North American Energy Partners, Inc.Performance was helped by our holdings in the Information Technology sector.Specific names that helped were Skyworks Solutions, Inc. and Manhattan Associates, Inc. 1 O’Shaughnessy Mutual Funds Based on our key factors of reasonable valuation, strong earnings growth and strong momentum, the Small/Mid Cap Growth Fund was particularly hurt in the Energy sector, where allocation was very weak and was responsible for a large part of the Fund’s underperformance relative to the Russell 2500TM Growth Index for the period.Stock selection in the Consumer Discretionary and Information Technology sectors, however, was strong during the period. Based on our historical research, the factors that we emphasize in the Small/Mid Cap Growth Fund should outperform over longer holding periods, but have shorter periods of time when they do not work.We believe the key to success with this type of strategy is patience, and we expect stocks with attractive valuations and strong earnings and price momentum to outperform in the years to come. Outlook Global stock markets exhibited more volatility than in recent years during the six months ended January 31, 2015.Our broad market outlook remains unchanged from last year: we believe equities in the U.S. as a whole remain richly valued relative to their own history and relative to other global regions.In our opinion, there are still pockets of attractive value in the U.S., but indexes like the S&P 500® are expensive.We think international markets have also gotten more expensive, but remain at discounts to the U.S. market.Historically, when valuations are high, returns over the subsequent 10-year period are lower than average and vice versa.However, our research shows that market level valuations are not an effective tool for timing markets.In a more expensive market, we believe that investors should own stocks with certain key proven factors—cheaper valuations, stronger price momentum, high quality balance sheets and earnings, and strong shareholder yields—as we continue to do in our portfolios. Active managers had a very bad year in 2014.According to Denys Glushkov, a senior researcher at the University of Pennsylvania, just 9.3% of larger cap managers were outperforming the S&P 500® through September 30, 2014.At that point, Mr. Glushkov noted it would be the worst year for active managers since 1989. In 2014, this run of poor performance was driven largely by the fact that larger cap stocks did significantly better than smaller cap stocks.Take all U.S. stocks, for example.Below are the average total returns for U.S. stocks in 2014, organized by their market capitalizations at the beginning of the year.As you can see, the larger the stock, the better the average return in 2014.Apple Inc. was up 40%, Microsoft Corporation was up 28%, and Berkshire Hathaway Inc. was up 27%, to name three prominent examples. Because passive indexes own more of the largest stocks, this trend boosted passive returns.Active managers are not typically selecting based on market cap alone.The tendency to have smaller companies than the market indexes hurt anyone trying to outperform through differentiated stock selection. This shorter-term trend does not shake our confidence in active management in any way—indeed it is more typical for the largest cap stocks to underperform the market.Below is the same analysis but run since 1964.You can see that, on average, the largest stocks underperform the average stock by between 2-3% on an annualized basis. 2 O’Shaughnessy Mutual Funds As always, we believe that active management has worked and should continue to work under these key conditions: • The strategy must be consistent and disciplined.Finding a winning strategy and sticking to it over the long term is much easier said than done.Most great strategies have long runs of underperformance at some point, so we believe the key is persistence through market cycles. • The strategy must buy companies with certain proven characteristics: namely value, momentum, quality, and yield.Stocks with these attributes have done very well across history. • The strategy must have a contrarian streak, buying stocks for which the market has lower expectations (value). • The strategy must be mindful of transaction costs (especially market impact) and taxes (where relevant). If you are different from the benchmark, employ a consistent strategy that uses proven factors to find mispriced stocks, and are mindful of costs, you can potentially outperform the market over the long-term.While these criteria may appear straightforward, strategies which do them all at once are rare.But for those that do, we believe the future of active management remains bright. 3 O’Shaughnessy Mutual Funds Past performance does not guarantee future results. Market capitalization is the total dollar market value of all of a company’s outstanding shares.Market capitalization is used to determine a company’s size, as opposed to sales or total asset figures, and is calculated by multiplying a company’s shares outstanding by the current market price of one share. Dividend yield is a financial ratio that shows how much a company pays out in dividends each year relative to its share price.Dividend yield is the return on investment for a stock calculated as follows: Annual Dividends per Share divided by Price per Share. Opinions expressed are those of O’Shaughnessy Asset Management, LLC, the O’Shaughnessy Funds’ investment adviser, are subject to change at any time, are not guaranteed and should not be considered investment advice. Investments in foreign securities involve political, economic and currency risks, greater volatility, and differences in accounting methods.Real estate investment trusts (REITs) and foreign real estate companies may be less diversified than other pools of securities, may have lower trading volumes and may be subject to more abrupt and erratic price movements than the overall securities markets.Investments in small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Risks of derivatives include the possible imperfect correlation between the value of instruments and the underlying assets; risks of default by the other party to the transaction; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that instruments may not be liquid. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please read the Schedule of Investments for a complete list of fund holdings. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 2500TM Growth Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values.The Standard & Poor’s 500® Index is a market-weighted index of 500 widely held common stocks of companies chosen for market size, liquidity and current index membership.The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets.The Russell® 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.You cannot invest directly in an index. Must be preceded or accompanied by a prospectus. The O’Shaughnessy Funds are distributed by Quasar Distributors, LLC. Earnings growth is not representative of the Funds’ future performance. Active investing has higher management fees because of the manager’s increased level of involvement while passive investing has lower management and operating fees. Investing in both actively and passively managed mutual funds involves risk and principal loss is possible. Both actively and passively managed mutual funds generally have daily liquidity. There are no guarantees regarding the performance of actively and passively managed mutual funds. Actively managed mutual funds may have higher portfolio turnover than passively managed funds. Excessive turnover can limit returns and can incur capital gains. 4 O’Shaughnessy Mutual Funds Expense Example at January 31, 2015 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (8/1/14 – 1/31/15). Actual Expenses For each class of each fund, two lines are presented in the tables below, with the first line providing information about actual account values and actual expenses.As of January 1, 2015, actual net expenses are temporarily limited to 0.85%, 1.60%, and 0.60% for Class A shares, Class C shares, and Class I shares, respectively, of the All Cap Core Fund, through at least December 31, 2015.Prior to January 1, 2015, actual net expenses were limited to 1.24%, 1.99%, and 0.99% for Class A shares, Class C shares, and Class I shares, respectively, of the All Cap Core Fund, per the operating expenses limitation agreement.Actual net expenses are limited to 0.99% for Class I shares of the Enhanced Dividend Fund, and 1.19% for Class I shares of the Small/Mid Cap Growth Fund, per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each fund, the second line provides information about hypothetical account values and hypothetical expenses based on the respective fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables for each class of each fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 5 O’Shaughnessy Mutual Funds Expense Example (Continued) at January 31, 2015 (Unaudited) O’Shaughnessy All Cap Core Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/14 1/31/15 8/1/14 – 1/31/15 Class A Actual Class A Hypothetical (5% return before expenses) Class C Actual Class C Hypothetical (5% return before expenses) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.98%, 1.74%, and 0.74% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. O’Shaughnessy Enhanced Dividend Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/14 1/31/15 8/1/14 – 1/31/15 Class I Actual $ 839.30 Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.99% for Class I, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. O’Shaughnessy Small/Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/14 1/31/15 8/1/14 – 1/31/15 Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.19% for Class I, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 6 O’Shaughnessy All Cap Core Fund Sector Allocation of Portfolio Assets at January 31, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 O’Shaughnessy Enhanced Dividend Fund Sector Allocation of Portfolio Assets at January 31, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 8 O’Shaughnessy Small/Mid Cap Growth Fund Sector Allocation of Portfolio Assets at January 31, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 9 O’Shaughnessy All Cap Core Fund Schedule of Investments at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS – 97.02% Aerospace & Defense – 7.23% The Boeing Co. $ Exelis, Inc. General Dynamics Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Vectrus, Inc.* Air Freight & Logistics – 0.47% FedEx Corp. Airlines – 2.74% Delta Air Lines, Inc. Hawaiian Holdings, Inc.* SkyWest, Inc. Southwest Airlines Co. Auto Components – 0.88% BorgWarner, Inc. Delphi Automotive PLC# Beverages – 1.93% Dr. Pepper Snapple Group, Inc. Biotechnology – 1.10% Biogen Idec, Inc.* Gilead Sciences, Inc.* Chemicals – 9.13% CF Industries Holdings, Inc. The Dow Chemical Co. LyondellBasell Industries NV – Class A# The Mosaic Co. NewMarket Corp. Olin Corp. Commercial Banks – 0.09% Fifth Third Bancorp The accompanying notes are an integral part of these financial statements. 10 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Commercial Services & Supplies – 0.87% Cintas Corp. $ Tyco International PLC# Communications Equipment – 2.90% Brocade Communications Systems, Inc. Cisco Systems, Inc. Juniper Networks, Inc. Computers & Peripherals – 3.34% Apple, Inc. Lexmark International, Inc. – Class A NetApp, Inc. SanDisk Corp. Seagate Technology PLC# Western Digital Corp. Construction & Engineering – 0.60% AECOM Technology Corp.* Containers & Packaging – 1.45% Ball Corp. Graphic Packaging Holding Co.* Distributors – 0.67% Core-Mark Holding Co., Inc. Diversified Consumer Services – 0.47% Outerwall, Inc.* Diversified Financial Services – 0.13% Moody’s Corp. Diversified Telecommunication Services – 6.76% AT&T, Inc. Consolidated Communications Holdings, Inc. Frontier Communications Corp. IDT Corp. – Class B Inteliquent, Inc. Windstream Holdings, Inc. Electric Utilities – 0.20% Entergy Corp. The accompanying notes are an integral part of these financial statements. 11 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Electrical Equipment – 0.24% Acuity Brands, Inc. $ Electronic Equipment, Instruments & Components – 0.43% Corning, Inc. Energy Equipment & Services – 2.28% Cameron International Corp.* Halliburton Co. Food & Staples Retailing – 0.25% The Andersons, Inc. Casey’s General Stores, Inc. Food Products – 1.44% Calavo Growers, Inc. John B. Sanfilippo & Son, Inc.* Sanderson Farms, Inc. Tyson Foods, Inc. – Class A Gas Utilities – 0.99% New Jersey Resources Corp. UGI Corp. Health Care Equipment & Supplies – 1.30% Edwards Lifesciences Corp.* Health Care Providers & Services – 6.00% Aetna, Inc. Anthem, Inc. Centene Corp.* ExamWorks Group, Inc.* HCA Holdings, Inc.* LifePoint Hospitals, Inc.* Magellan Health Services, Inc.* Quest Diagnostics, Inc. Triple-S Management Corp. – Class B*# Universal Health Services, Inc. – Class B Hotels, Restaurants & Leisure – 1.73% Cracker Barrel Old Country Store, Inc. DineEquity, Inc. Marriott International, Inc. – Class A Restaurant Brands International, Inc.*# Wynn Resorts Ltd. The accompanying notes are an integral part of these financial statements. 12 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Household Durables – 0.63% CSS Industries, Inc. $ Leggett & Platt, Inc. Insurance – 6.09% Assurant, Inc. The Travelers Companies, Inc. Internet Software & Services – 2.33% VeriSign, Inc.* Yahoo!, Inc.* IT Services – 3.46% International Business Machines Corp. Leisure Products – 0.12% Nautilus, Inc.* Machinery – 2.63% Caterpillar, Inc. The Greenbrier Companies, Inc. Hurco Companies, Inc. Illinois Tool Works, Inc. The Manitowoc Co., Inc. Pentair PLC# Trinity Industries, Inc. Media – 4.84% DIRECTV* Discovery Communications, Inc. – Class A* Graham Holdings Co. – Class B Live Nation Entertainment, Inc.* Viacom, Inc. – Class B Multi-line Retail – 0.11% Dillard’s, Inc. – Class A Multi-Utilities – 0.22% Avista Corp. SCANA Corp. Oil, Gas & Consumable Fuels – 4.15% California Resources Corp.* EOG Resources, Inc. The accompanying notes are an integral part of these financial statements. 13 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Oil, Gas & Consumable Fuels (Continued) Green Plains, Inc. $ Hess Corp. HollyFrontier Corp. Marathon Petroleum Corp. Panhandle Oil And Gas, Inc. – Class A Rex American Resources Corp.* Targa Resources Corp. Tesoro Corp. Western Refining, Inc. Paper & Forest Products – 0.45% Clearwater Paper Corp.* Domtar Corp. Pharmaceuticals – 3.10% Hospira, Inc.* Pfizer, Inc. Professional Services – 0.94% Hill International, Inc.* Robert Half International, Inc. Road & Rail – 1.83% Knight Transportation, Inc. Saia, Inc.* Union Pacific Corp. Semiconductors & Semiconductor Equipment – 1.91% Intel Corp. Micron Technology, Inc.* Skyworks Solutions, Inc. Software – 1.99% Aspen Technology, Inc.* Manhattan Associates, Inc.* Take-Two Interactive Software, Inc.* Specialty Retail – 6.35% AutoZone, Inc.* Bed Bath & Beyond, Inc.* GameStop Corp. – Class A Home Depot, Inc. O’Reilly Automotive, Inc.* The accompanying notes are an integral part of these financial statements. 14 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Specialty Retail (Continued) The Sherwin-Williams Co. $ Staples, Inc. Tobacco – 0.16% Altria Group, Inc. Trading Companies & Distributors – 0.09% United Rentals, Inc.* Total Common Stocks (Cost $117,351,994) REITS – 0.10% Real Estate Management & Development – 0.10% CBRE Group, Inc. – Class A* Total REITS (Cost $141,456) Total Investments in Securities (Cost $117,493,450) – 97.12% Other Assets in Excess of Liabilities – 2.88% Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. REIT – Real Estate Investment Trust The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS – 98.35% Aerospace & Defense – 2.61% BAE Systems PLC – ADR $ Chemicals – 0.22% Potash Corporation of Saskatchewan, Inc. – ADR Commercial Banks – 6.04% Australia & New Zealand Banking Group Ltd. – ADR Bank of Montreal# National Australia Bank Ltd. – ADR The Toronto-Dominion Bank# Computers & Peripherals – 0.28% Seagate Technology PLC# Diversified Telecommunication Services – 24.56% AT&T, Inc. BCE, Inc.# CenturyLink, Inc. Deutsche Telekom AG – ADR Orange S.A. – ADR Telefonica S.A. – ADR Telenor ASA – ADR TeliaSonera AB – ADR Telstra Corp., Ltd. – ADR TELUS Corp.# Verizon Communications, Inc. Electrical Equipment – 0.90% ABB Ltd. – ADR Emerson Electric Co. Energy Equipment & Services – 2.62% Ensco PLC – Class A# Noble Corp. PLC# Food Products – 0.84% Kraft Foods Group, Inc. Unilever NV – ADR Hotels, Restaurants & Leisure – 0.65% McDonald’s Corp. The accompanying notes are an integral part of these financial statements. 16 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Insurance – 5.15% Allianz SE – ADR $ AXA S.A. – ADR Sun Life Financial, Inc.# Swiss Re AG – ADR Media – 2.61% Shaw Communications, Inc. – Class B Sky PLC – ADR Metals & Mining – 4.92% Anglo American PLC – ADR BHP Billiton PLC – ADR Freeport-McMoRan, Inc. Rio Tinto PLC – ADR Teck Resources Ltd. – Class B# Office Electronics – 1.13% Canon, Inc. – ADR Oil, Gas & Consumable Fuels – 24.00% BP PLC – ADR Cenovus Energy, Inc.# China Petroleum & Chemical Corp. – ADR CNOOC Ltd. – ADR ConocoPhillips Ecopetrol S.A. – ADR ENI S.p.A. – ADR Gazprom OAO – ADR Husky Energy, Inc.# PetroChina Co., Ltd. – ADR Royal Dutch Shell PLC – Class A – ADR Statoil ASA – ADR Total S.A. – ADR Pharmaceuticals – 4.87% GlaxoSmithKline PLC – ADR Pfizer, Inc. Specialty Retail – 1.40% Staples, Inc. Textiles, Apparel & Luxury Goods – 0.87% Coach, Inc. The accompanying notes are an integral part of these financial statements. 17 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Tobacco – 3.97% British American Tobacco PLC – ADR $ Lorillard, Inc. Reynolds American, Inc. Wireless Telecommunication Services – 10.71% China Mobile Ltd. – ADR Vodafone Group PLC – ADR Total Common Stocks (Cost $102,475,832) PREFERRED STOCKS – 0.17% Diversified Telecommunication Services – 0.17% Telefonica Brasil S.A. – ADR Total Preferred Stocks (Cost $167,441) Total Investments in Securities (Cost $102,643,273) – 98.52% Other Assets in Excess of Liabilities – 1.48% Net Assets – 100.00% $ # U.S. traded security of a foreign issuer. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Country Allocation Country % of Net Assets United Kingdom % United States % France % Canada % Hong Kong % Australia % Italy % Switzerland % Netherlands % Germany % China % Norway % Sweden % Spain % Russian Federation % Colombia % Japan % Ireland % Brazil % % The accompanying notes are an integral part of these financial statements. 19 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS – 86.10% Aerospace & Defense – 1.60% Embraer S.A. – ADR $ Engility Holdings, Inc.* Exelis, Inc. Huntington Ingalls Industries, Inc. Air Freight & Logistics – 0.22% C.H. Robinson Worldwide, Inc. Airlines – 1.94% Alaska Air Group, Inc. Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Spirit Airlines, Inc.* Auto Components – 2.58% Gentherm, Inc.* Lear Corp. Standard Motor Products, Inc. Tower International, Inc.* Valeo S.A. – ADR Visteon Corp.* Beverages – 0.41% Coca-Cola Bottling Co. Molson Coors Brewing Co. – Class B Capital Markets – 0.74% Calamos Asset Management, Inc. – Class A HFF, Inc. – Class A* Piper Jaffray Companies, Inc.* Chemicals – 1.93% A. Schulman, Inc. Celanese Corp. – Class A Huntsman Corp. International Flavors & Fragrances, Inc. NewMarket Corp. PolyOne Corp. Commercial Banks – 0.43% Great Southern Bancorp, Inc. The accompanying notes are an integral part of these financial statements. 20 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Commercial Services & Supplies – 4.68% Cintas Corp. $ G & K Services, Inc. – Class A HNI Corp. Multi-Color Corp. Republic Services, Inc. U.S. Ecology, Inc. West Corp. Communications Equipment – 0.63% Ituran Location And Control Ltd.# Radware Ltd.*# Construction Materials – 0.43% Eagle Materials, Inc. Containers & Packaging – 2.33% Ball Corp. Berry Plastics Group, Inc.* Graphic Packaging Holding Co.* Packaging Corp. of America Distributors – 1.51% Core-Mark Holding Co., Inc. Diversified Consumer Services – 0.16% DeVry Education Group, Inc. Diversified Telecommunication Services – 3.04% Consolidated Communications Holdings, Inc. Frontier Communications Corp. General Communication, Inc. – Class A* IDT Corp. – Class B Spark New Zealand Ltd. – ADR Windstream Holdings, Inc. Electrical Equipment – 0.65% Acuity Brands, Inc. Electronic Equipment, Instruments & Components – 1.08% CDW Corp. of Delaware Newport Corp.* Sanmina Corp.* Zebra Technologies Corp. – Class A* The accompanying notes are an integral part of these financial statements. 21 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Energy Equipment & Services – 0.45% Helmerich & Payne, Inc. $ Matrix Service Co.* Food & Staples Retailing – 0.64% Casey’s General Stores, Inc. Ingles Markets, Inc. – Class A Food Products – 5.40% Cal-Maine Foods, Inc. Calavo Growers, Inc. Farmer Brothers Co.* Gruma S.A.B. de C.V. – ADR Hormel Foods Corp. Industrias Bachoco S.A.B. de C.V. – ADR Ingredion, Inc. John B. Sanfilippo & Son, Inc.* Pilgrim’s Pride Corp.* Sanderson Farms, Inc. Health Care Equipment & Supplies – 1.30% Anika Therapeutics, Inc.* IDEXX Laboratories, Inc.* Natus Medical, Inc.* Vascular Solutions, Inc.* Health Care Providers & Services – 8.23% Centene Corp.* Chemed Corp. Concord Medical Services Holdings Ltd. – ADR* CorVel Corp.* ExamWorks Group, Inc.* Extendicare, Inc.# Health Net, Inc.* LifePoint Hospitals, Inc.* Omnicare, Inc. Patterson Companies, Inc. Select Medical Holdings Corp. Team Health Holdings, Inc.* Triple-S Management Corp. – Class B*# U.S. Physical Therapy, Inc. Universal Health Services, Inc. – Class B VCA, Inc.* The accompanying notes are an integral part of these financial statements. 22 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Hotels, Restaurants & Leisure – 10.76% Brinker International, Inc. $ Carnival PLC – ADR The Cheesecake Factory, Inc. Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. Denny’s Corp.* DineEquity, Inc. Famous Dave’s of America, Inc.* Hyatt Hotels Corp. – Class A* InterContinental Hotels Group PLC – ADR Jack in the Box, Inc. Marriott Vacations WorldWide Corp. Nathan’s Famous, Inc.* Papa John’s International, Inc. Restaurant Brands International, Inc.*# Royal Caribbean Cruises Ltd.# Sonic Corp. Speedway Motorsports, Inc. Texas Roadhouse, Inc. The Wendy’s Co. Household Durables – 1.11% Garmin Ltd.# Leggett & Platt, Inc. Household Products – 0.18% Spectrum Brands Holdings, Inc. Insurance – 2.87% Argo Group International Holdings, Ltd.# Erie Indemnity Co. – Class A FBL Financial Group, Inc. – Class A First American Financial Corp. The Hanover Insurance Group, Inc. Mercury General Corp. Safety Insurance Group, Inc. W.R. Berkley Corp. Internet & Catalog Retail – 0.56% HSN, Inc. Liberty Ventures – Class A* Internet Software & Services – 0.31% Envestnet, Inc.* IAC/InterActiveCorp. The accompanying notes are an integral part of these financial statements. 23 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) IT Services – 1.11% Booz Allen Hamilton Holding Corp. $ Computer Sciences Corp. Gartner, Inc.* The Hackett Group, Inc. Life Sciences Tools & Services – 0.35% PerkinElmer, Inc. WuXi PharmaTech Cayman, Inc. – ADR* Machinery – 3.19% Conrad Industries, Inc.* Douglas Dynamics, Inc. The Greenbrier Companies, Inc. Hurco Companies, Inc. NN, Inc. Trinity Industries, Inc. WABCO Holdings, Inc.* Marine – 0.28% Kirby Corp.* Media – 0.60% 71 Graham Holdings Co. – Class B John Wiley & Sons, Inc. – Class A Metals & Mining – 0.27% Century Aluminum Co.* Steel Dynamics, Inc. Multi-line Retail – 0.79% Burlington Stores, Inc.* Dillard’s, Inc. – Class A Nordstrom, Inc. Oil, Gas & Consumable Fuels – 1.40% Panhandle Oil And Gas, Inc. – Class A Targa Resources Corp. Vermilion Energy, Inc.# Pharmaceuticals – 0.62% Depomed, Inc.* Dr. Reddy’s Laboratories Ltd. – ADR Salix Pharmaceuticals Ltd.* The accompanying notes are an integral part of these financial statements. 24 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Professional Services – 1.85% CRA International, Inc.* $ Huron Consulting Group, Inc.* Insperity, Inc. Robert Half International, Inc. VSE Corp. Road & Rail – 4.91% ArcBest Corp. Avis Budget Group, Inc.* Heartland Express, Inc. Knight Transportation, Inc. Landstar System, Inc. Marten Transport Ltd. Old Dominion Freight Line, Inc.* Ryder System, Inc. Saia, Inc.* Semiconductors & Semiconductor Equipment – 5.64% Advanced Semiconductor Engineering, Inc. – ADR Amkor Technology, Inc.* Integrated Device Technology, Inc.* Marvell Technology Group Ltd.# Micrel, Inc. MKS Instruments, Inc. Silicon Motion Technology Corp. – ADR Siliconware Precision Industries Co. – ADR Skyworks Solutions, Inc. Tessera Technologies, Inc. Ultra Clean Holdings, Inc.* Software – 2.84% Blackbaud, Inc. ePlus, Inc.* FactSet Research Systems, Inc. Fair Isaac Corp. Magic Software Enterprises Ltd.# Manhattan Associates, Inc.* Open Text Corp.# PTC, Inc.* Take-Two Interactive Software, Inc.* VASCO Data Security International, Inc.* Specialty Retail – 2.33% The Cato Corp. – Class A CST Brands, Inc. The Finish Line, Inc. – Class A The accompanying notes are an integral part of these financial statements. 25 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS (Continued) Specialty Retail (Continued) Foot Locker, Inc. $ Murphy USA, Inc.* Technology Hardware, Storage & Peripherals – 0.28% Logitech International S.A.# Textiles, Apparel & Luxury Goods – 0.73% Hanesbrands, Inc. Thrifts & Mortgage Finance – 0.71% First Defiance Financial Corp. United Community Financial Corp. Tobacco – 0.23% Vector Group Ltd. Trading Companies & Distributors – 0.88% Bunzl PLC – ADR Finning International, Inc.# United Rentals, Inc.* Transportation Infrastructure – 0.92% Grupo Aeroportuario del Centro Norte S.A.B. de C.V. – ADR Grupo Aeroportuario del Pacifico S.A.B. de C.V. – ADR Total Common Stocks (Cost $11,848,643) Total Investments in Securities (Cost $11,848,643) – 86.10% Other Assets in Excess of Liabilities – 13.90% Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 26 O’Shaughnessy Mutual Funds (This Page Intentionally Left Blank.) 27 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities at January 31, 2015 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund ASSETS Investments in securities, at value (cost $117,493,450, $102,643,273 and $11,848,643, respectively) $ $ $ Cash Receivables: Securities sold — Fund shares issued Dividends Due from Advisor (Note 4) — — Prepaid expenses Total assets LIABILITIES Payables: Securities purchased — — Distributions payable — — Fund shares redeemed — Administration fees Audit fees Transfer agent fees and expenses Due to Advisor (Note 4) — Custody fees Legal fees Fund accounting fees Chief Compliance Officer fee Distribution fees Shareholder reporting Accrued other expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 28 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities (Continued) at January 31, 2015 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ — — Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] — — Net asset value and redemption price per share $ — — Maximum offering price per share (Net asset value per share divided by 94.75%) $ — — Class C Shares Net assets applicable to shares outstanding $ — — Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] — — Net asset value and offering price per share (Note 1) $ — — Class I Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation/(depreciation) on investments ) Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 29 O’Shaughnessy Mutual Funds (This Page Intentionally Left Blank.) 30 O’Shaughnessy Mutual Funds Statements of Operations For the Six Months Ended January 31, 2015 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $308, $232,891 and $3,417, respectively) $ $ $ Total income Expenses Advisory fees (Note 4) Distribution fees – Class A (Note 5)* Distribution fees – Class C (Note 5)* — Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Administration fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Miscellaneous expense Legal fees Trustee fees Chief Compliance Officer fee (Note 4) Reports to shareholders Insurance expense Total expenses Advisory fee recoupment or fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments ) ) ) Net realized and unrealized gain/(loss) on investments ) Net increase/(decrease) in net assets resulting from operations $ $ ) $ * The Enhanced Dividend Fund Class A and Class C shares and the Small/Mid Cap Fund Class A shares converted to Class I shares on November 28, 2014.See Note 1 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 31 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets Six Months Ended January 31, 2015 Year Ended (Unaudited) July 31, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments ) ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) From net realized gain on investments Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of $ $ The accompanying notes are an integral part of these financial statements. 32 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets (Continued) (a)A summary of share transactions is as follows: Six Months Ended January 31, 2015 Year Ended (Unaudited) July 31, 2014 Class A Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed ) ) Net increase/(decrease) in net assets from capital share transactions $ ) $ Class C Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed ) )+ Net increase in net assets from capital share transactions $ $ + Net of redemption fees of $
